MILLS, J.
TRIAL — Error Proceedings (260 A)
(580 E3i) The force and effect of a book of accounts as evidence, under Section 11495 GC., cannot be determined by the Court of Appeals, where no account book was offered in evidence below.
PERSONAL PROPERTY — Trial (590 J)
(420 S) Where there was no proof of exact value of lawyers’ directories delivered to defendant, judgment for full amount claimed in bill of particulars, filed by plaintiff in action on account, was erroneous, though the court will infer that they were of some value.
(Hamilton, PJ., and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.